NATIONWIDE VARIABLE INSURANCE TRUST American Funds NVIT Growth Fund American Funds NVIT Global Growth Fund American Funds NVIT Growth-Income Fund American Funds NVIT Asset Allocation Fund American Funds NVIT Bond Fund Supplement dated November 7, 2013 to the Prospectus dated May 1, 2013 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. American Funds NVIT Bond Fund Effective November 8, 2013, the Prospectus is amended as follows: 1. The information under the heading “Portfolio Counselors” on page 20 of the Prospectus is deleted and replaced with the following: Portfolio Counselors Title Length of Service David C. Barclay Senior Vice President — Fixed Income, Capital Research Since 1997 David A. Hoag Senior Vice President — Fixed Income, Capital Research Since 2007 Thomas H. Hogh Senior Vice President — Fixed Income, Capital Research Company Since 2007 2. The information under the heading “Master Bond Fund Team Members” on page 38 of the Prospectus is deleted and replaced with the following: David C. Barclay is a senior vice president of Fixed Income, Capital Research. Mr. Barclay has been employed with Capital Research or its affiliates for 25 years. Mr. Barclay has been a fixed-income portfolio counselor for the American Bond Fund for the past 15 years. David A. Hoag is a senior vice president of Fixed Income, Capital Research. Mr. Hoag has been employed in the investment management area of Capital Research or its affiliates for the past 22 years. Mr. Hoag has been a fixed-income portfolio counselor for the American Bond Fund for six years. Thomas H. Hogh is a senior vice president of Fixed Income, Capital Research Company. Mr. Hogh has been employed in the investment management area of Capital Research or its affiliates for the past 23 years. Mr. Hogh has been a fixed-income portfolio counselor for the American Bond Fund for six years. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
